                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

RODERICK F. EASTERLING,

            Plaintiff,

v.                              Case No:   2:17-cv-441-FtM-29MRM

WILLIAM   ROSS,   Secretary,
U.S. Department of Commerce,

            Defendant.


                          OPINION AND ORDER

     This matter comes before the Court on defendant's Motion to

Dismiss Under 28 U.S.C. § 1915(e)(2)(A) (Doc. #42) filed on April

11, 2019.    Plaintiff filed a Brief Opposing Dismissal (Doc. #49)

on May 31, 2019.    Defendant seeks to dismiss the case pursuant 28

U.S.C. § 1915(e)(2)(A) based on misrepresentations and omissions

of fact that render plaintiff’s allegations of poverty untrue.

     Plaintiff filed an Affidavit of Indigency (Doc. #2) on August

2, 2017, seeking to proceed in forma pauperis.     Therein, plaintiff

states that his date of last employment was 2010.          Plaintiff

identified a 2009 Mercedes CLK350 with $16,793 still owing and a

monthly payment of $350 a month; $625.00 in total cash in hand;

and a monthly rental expense of $1525.        Plaintiff left blank

paragraph 2.c, which required him to list “monies received during

the last twelve (12) months into your hands, into banks, savings
and   loan    associations,    prisoner     accounts,   other   financial

institutions, or other sources”, including pensions, annuities, or

life insurance, gifts or inheritances, stocks, or bonds.              (Doc.

#2, pp. 2-4.)     Plaintiff signed and notarized the Affidavit under

the following statement:

             I UNDERSTAND that any false statement(s) of a
             material fact contained herein may serve as
             the basis of prosecution and conviction for
             perjury or making false statements. FURTHER,
             I CERTIFY that all questions contained herein
             have been answered and are true and correct to
             the best of my knowledge and belief.

(Doc. #2, p. 5.)      On August 21, 2017, the Magistrate Judge reviewed

the Affidavit under 28 U.S.C. § 1915, and allowed plaintiff to

proceed     without   prepayment   of   costs   finding   plaintiff    was

indigent.     (Doc. #9.)

      Defendant seeks to dismiss the Second Amended Complaint (Doc.

#36) under subsection (A) of § 1915 based on plaintiff’s deposition

testimony taken on March 20, 2019.         Under Section 1915(e),

             (2) Notwithstanding any filing fee, or any
             portion thereof, that may have been paid, the
             court shall dismiss the case at any time if
             the court determines that--

             (A) the allegation of poverty is untrue; or

             (B) the action or appeal--

             (i) is frivolous or malicious;

             (ii) fails to state a claim on which relief
             may be granted; or




                                   - 2 -
           (iii)   seeks  monetary   relief  against         a
           defendant who is immune from such relief.

28 U.S.C. § 1915(e)(2) (emphasis added).         “The in forma pauperis

statute, 28 U.S.C. § 1915, ensures that indigent persons will have

equal access to the judicial system.”         Attwood v. Singletary, 105

F.3d 610, 612 (11th Cir. 1997).

           The purpose of section 1915(d) is not to
           punish litigants whose affidavits contain
           insignificant discrepancies, but to weed out
           the litigants who falsely understate their net
           worth in order to obtain in forma pauperis
           status when they are not entitled to that
           status based on their true net worth. [ ] A
           district court has the discretion to dismiss
           a case with prejudice where a plaintiff has in
           bad faith filed a false affidavit of poverty.
           [ ]. In the absence of a finding of bad faith
           misstatement of assets, litigiousness or
           manipulative tactics, however, dismissal with
           prejudice is not warranted. [ ].

Matthews v. Gaither, 902 F.2d 877, 881 (11th Cir. 1990).                The

Eleventh Circuit “has held that dismissal with prejudice is an

appropriate sanction in cases involving a bad-faith misstatement

of assets.”    Id. 902 F.2d at 880 (citing Dawson v. Lennon, 797

F.2d 934, 935 (11th Cir. 1986) (dismissal with prejudice, although

a last resort, is appropriate in cases involving bad faith)).           The

Court first determines whether “considering the facts as a whole”,

the   inaccuracies   by   plaintiff   would   foreclose   eligibility    to

proceed in forma pauperis.       Camp v. Oliver, 798 F.2d 434, 438

(11th Cir. 1986).




                                 - 3 -
     During his deposition, plaintiff admitted that he owns a

second Mercedes outright but he did not disclose it because “they

only gave me one spot” and because it says “automobile” not

“automobiles”.    (Doc. #42-1, p. 206.)     Plaintiff did not disclose

a $32,478.78 distribution he received in September 2016 from his

401(a).    Plaintiff’s reason was that it says payments, and he made

a withdrawal and closed the account so it was “totally different.”

(Id., pp. 210-211.)    Plaintiff argued that he did not receive the

money because it went straight to “the car man” for the purchase

of a Mercedes for his daughter.       (Id., pp. 100, 213.)    Plaintiff

later admitted that the money had to be deposited into his bank

account first and then it went to the car dealer.             Plaintiff

admitted that it was something that should have been disclosed.

(Id., pp. 215-216.)

     Plaintiff also admitted that he in fact did receive two

payments from the family trust in the preceding 12 months before

filing    the   Affidavit,   $7,000   and   $3,000.   (Id.,   p.   209.)

Plaintiff stated that he has two Rolls-Royces, a Model T, and some

Cadillacs, plus “a lot of apartment buildings and houses and stuff”

in the Easterling Peterkin Dudley trust, and he uses them in car

shows.    (Id., pp. 102, 104, 106.)

     Plaintiff admitted he made an error in not including his VA

disability benefits.     (Id., p. 210.)       Plaintiff stated that he




                                  - 4 -
received almost $3,000 a month in VA benefits for each of the 12

months    before   the    filing   of    the    Affidavit.    (Id.,      p.   217.)

Plaintiff would not say that the facts in the affidavit were

untrue, but rather “misrepresented.”              (Id.)

     In his opposition to defendant’s motion, plaintiff admits

that he did not disclose the 401(a) distribution, or the VA

benefits.    Plaintiff argues that the distribution was a severance

retirement payment, and that the VA disability payments are not

taxable and “do not have to be reported as income or monies based

on Federal law.”     Therefore, plaintiff argues that his allegation

of poverty were true.

     Based on the above established facts regarding plaintiff’s

income, the Court finds that indigent status would have been

denied.     Having   so    determined,      the    Court   must   next   consider

whether dismissal with prejudice is warranted.                This requires a

finding of bath faith in the filing of a false affidavit of

poverty.    Dawson v. Lennon, 797 F.2d 934, 935 (11th Cir. 1986).

The Court cannot unequivocally say that the “misrepresentations”

were made in bad faith.        The Court will dismiss the case without

prejudice but close the file.           If plaintiff wishes to be heard on

the merits, he may file a new case after paying the filing fee.

     Accordingly, it is hereby

     ORDERED:




                                        - 5 -
     Defendant's Motion to Dismiss Under 28 U.S.C. 1915(e)(2)(A)

(Doc. #42) is GRANTED and the Second Amended Complaint is dismissed

without prejudice to proceeding in a new case after paying the

filing fee.   The Clerk shall enter judgment accordingly, terminate

all deadlines and motions as moot, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this       21st   day

of June, 2019.




Copies:
Plaintiff
Counsel of Record




                               - 6 -
